DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 May, 2021 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “a cooling water receiving route that is connected to the second heat exchanger and receives cooling water from cooling water supply equipment to the second heat exchanger”, which should be corrected to - - a cooling water receiving route that is connected to the second heat exchanger and receives the cooling water from cooling water supply equipment to the second heat exchanger - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control section that controls the flow rate adjusting valve according to a temperature detected by the thermometer, wherein the control section controls the flow rate adjusting valve” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a second heat exchanger that cools the cooling medium compressed to reach a high temperature”, which renders the claim indefinite. The metes and bounds of the claim are indefinite, as the heat exchanger is provided to cool, but the claim further recites compression, which appears to be missing connection to the operation/application of the second heat exchanger with the cooling medium. More so, it is unclear how the cooling medium is cooled, then provided to achieve a “high temperature”. Based on the specification, the system includes a refrigeration system (30) inclusive of the first (34) and second (38) heat exchangers. The refrigeration system, further, includes a compressor (36) which supplies compressed high temperature and high pressure gas to the second heat exchanger (pg. 12 of the instant application’s specification).  As such, the specification makes clear that the system includes compression of the cooling medium to reach a high temperature and then is received at the second heat exchanger to cool the cooling medium. For examination purposes, it is being interpreted that the claims are directed to a second heat exchanger that cools the cooling medium previously compressed to reach a high temperature by a compressor.
The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Particularly, the claim does not make determinate the meaning of “high” with regards to the cooling medium, as understood to be subsequent a compression operation by a compressor. The specification fails to set forth examples or teachings that can be used to measure a degree even without a precise numerical measurement. For examination purposes, it is being interpreted the use of “high” with regards to the temperature of the compressed cooling medium is being used for naming purposes of the cooling medium state following the compression operation.
Claim 2 depend from rejected claim 1, and therefore, is further rejected under 35 U.S.C. 112(b).
Claim limitation “control section that controls the flow rate adjusting valve according to a temperature detected by the thermometer, wherein the control section controls the flow rate adjusting valve” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes the “control section” at pages 11-12, but fails to provide recitation of the structure associated with performing all of the functions associated therewith. More so, the figures present a generic box labeled “control section”, such that one having ordinary skill within the art would not be apprised of the structure corresponding to the claim limitation. For examination purposes, it is being interpreted that a controller, or the liked, is provided as the control section. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG (WO 2008/082026; published in English on 10 July, 2008), in view of LOWES (US 4,637,454; published 20 January, 1987) and HUANG (US 7,178,346 B2;published 20 February, 1987).
As to claim 1, SONG discloses a processing liquid supply system (abstract) for supplying processing liquid (coolant; pg. 7, lines 4-9) to a processing apparatus (wafer chuck; par. 7, lines 4-9), the processing liquid supply system comprising:
a first heat exchanger (10) that cools the processing liquid by heat or vaporization (pg. 7, lines 10-19) of a cooling medium (coolant within the refrigeration cycle, as described in the abstract);
a second heat exchanger (30) that cools the cooling medium (pg. 7, lines 10-14) previously compressed to reach a high temperature(pg. 6, lines 14-24) by a compressor(20);
a cooling water receiving route (pathway within L3) that is connected to the second heat exchanger (pg. 8, lines 3-5) and receives cooling water from cooling water supply equipment(such as a water inlet at the entrance of L3) to the second heat exchanger (figures 2-3);
a cooling water drain route (pathway within L4) that is connected to the second heat exchanger (pg. 8, lines 3-5) and discharges the cooling water heat-exchanged in the second heat exchanger to reach a high temperature(pg. 7, lines 10-13 and pg. 8, lines 3-5) to drain equipment (such as a water outlet at the exit of L4).
However, SONG does not disclose the process liquid explicitly being water to provide a process water supply system and a bypass route that is disposed between the cooling water receiving route and the cooling water drain route and adjusts the cooling water reaching the high temperature to a temperature permissible by the drain equipment.
First, Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the semiconductor manufacturing/processing art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., ability to cool equipment of many diverse process and applications, such as plasma etching and deposition and diffusion processes in semiconductor fabrication (col. 2, lines 47-53 of LOWES)). This determination was denoted within the selection of a plastic material for the construction of a mechanical assembly resembling a common lipstick container except that the cosmetic body of sticklike form has a follower embedded in the lower end and is moved by turning a known attachment to the threaded stem disposed axially of and inside the cosmetic stick.  It was argued by the Appellant that, "applicant has had to select [plastic] for his particular purpose, even though it was cited by the Examiner that Anderson (US 2,506,984) showed a similar container molded from plastic”.  The courts held that "mere selection of known plastic to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious”. Therefore, with regards to the present application, it would have been obvious for one having selected water, as the process liquid material, so as to result in the process water supply system, as one having ordinary skill within the semiconductor manufacturing/processing art knows to select the material based on ability to cool equipment of many diverse process and applications, such as plasma etching and deposition and diffusion processes in semiconductor fabrication (col. 2, lines 47-53 of LOWES).  
Second, HUANG is within the field of endeavor provided water/liquid control used for semiconductor processes (col.6, lines 41-56). HUANG teaches a cooling water receiving route (pathway provided by IN), which supplies water to a heat exchanger (LHX), and a cooling water drain route (pathway provided by OUT). The heat exchanger is associated with a refrigeration cycle, as a low-temperature heat exchanger.  HUANG teaches a bypass route (route bypassing LHX, as shown in figure 1, and is associated with SV1), which is disposed between the water receiving route and cooling water drain route (figure 1). The bypass route of HUANG adjusts the cooling water based on reaching a high temperature to cause bypassing of the heat exchanger (col.2, line 45 – col.3, line 48) to achieve a temperature permissible by the drain equipment (MPEP §2114 – II, of which the temperature at which the bypass is opened could be any temperature associated with “permissible” drain equipment temperature, as the claim is generic).  As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SONG with the teachings of HUANG to include the bypass route and the intended use of the bypass route for the purposes of outputting a water having exact and precise temperature (abstract), so as to provide users with energy savings (col.6, lines  41-56).

As to claim 2, SONG, as modified, does not further provide the system comprising a thermometer disposed in the cooling water drain route between the bypass route and the drain equipment, a flow rate adjusting valve disposed in the bypass route, a control section that controls the flow rate adjusting valve according to a temperature detected by the thermometer, such that the control section controls the flow rate adjusting valve such that a value of the thermometer becomes a temperature permissible by the drain equipment.
However, SONG, further, teaches, a thermometer (T1) disposed in the cooling water drain route (pathway provided by OUT), as shown in figure 1, between the bypass route and the drain equipment (outlet of OUT), a flow rate adjusting valve (SV1) disposed in the bypass route (figure 1), a control section (C) that controls the flow rate adjusting valve (col.2, line 45-col.3, line 48) according to a temperature detected by the thermometer (col.2, line 45 – col.3, line 48), wherein the control section controls the flow rate adjusting valve such that a value of the thermometer becomes a temperature permissible by the drain equipment  (MPEP §2114 – II, of which the temperature at which the bypass is opened could be any temperature associated with “permissible” drain equipment temperature, as the claim is generic).  As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SONG with the teachings of HUANG to include the above structures for the purposes of outputting a water having exact and precise temperature (abstract), so as to provide users with energy savings (col.6, lines  41-56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                            10/28/2022